Citation Nr: 0015780	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-03 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
hepatic failure, status post liver transplant.


REPRESENTATION

Veteran represented by:	Daniel D. Wedemeyer, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1986 to August 
1988.
This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

Service connection for hepatic failure, status post liver 
transplant, was granted in a November 1988 rating decision, 
and a 100 percent disability rating was assigned.  In July 
1990, the RO proposed a reduction in the veteran's assigned 
evaluation, to 30 percent.  This reduction was effectuated in 
a December 1990 rating decision.  The veteran appealed this 
reduction, and in a January 1993 decision, the Board assigned 
a 60 percent disability rating.  In August 1995, the RO 
received the veteran's request to increase his disability 
rating, which it denied in an April 1996 rating decision.  
The veteran then appealed this determination.  This 60 
percent disability rating remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's hepatic failure, status post liver 
transplant, is manifested by continuous heartburn, constant 
gastrointestinal irritation, constant fatigue, and 
depression.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for 
hepatic failure, status post liver transplant, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.114, Diagnostic Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Here, the veteran's hepatic failure, status post liver 
transplant, is addressed by the schedular criteria applicable 
to the digestive system.  See 38 C.F.R. § 4.114.  
Specifically, Diagnostic Code 7345 (Hepatitis, infectious) 
provides for a 60 percent disability rating where there is 
evidence of moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent evaluation is warranted where 
there is evidence of marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, or where 
there are episodes of several weeks duration aggregating 
three or more a year and accompanied by disabling symptoms 
requiring rest therapy.


II.  Factual Background

Upon VA examination in July 1995, the veteran had no 
complaints, and it was noted that the veteran was doing very 
well status post his liver transplant.  It was also noted 
that the veteran was overweight, secondary to taking 
Prednisone.  Liver function tests were conducted, but the 
results were not interpreted.

Upon VA examination in January 1996, it was noted that the 
veteran had a history of end-stage liver disease, due to 
hepatitis C, status post liver transplant in 1988.  It was 
also noted that the veteran was taking Cyclosporine, 
Prednisone, and Imuran.  The veteran had no complaints at 
that time, and he had a good appetite, with no weight loss 
and no jaundice.  An x-ray study of the veteran's abdomen 
showed the liver density to be "high up," with the lower 
edge at the right 10th rib.  The liver did not seem to be 
enlarged, and liver densities also did not seem to be 
enlarged.  A biopsy of the liver transplant showed the 
veteran's liver to be without significant pathological 
abnormality, and there was no evidence of rejection or 
hepatitis.  The diagnoses were status post liver transplant, 
with rejection and full recovery, and decreased kidney 
function, secondary to rejection.

Upon VA examination in June 1998, the veteran denied any 
nausea, vomiting, hematemesis, or melena.  The veteran also 
denied any episodes of colic, abdominal pain, or distention.  
However, he was fatigued, weak, and experienced depression.  
It was noted that there was no history of jaundice.  It was 
also noted that the three medications the veteran took 
(Cyclosporine, Imuran, and Prednisone) were immunosuppressive 
agents.  Physical examination was negative for ascites.  The 
veteran also denied any steatorrhea, malabsorption or 
malnutrition, and any pain or tenderness.  The liver was not 
palpable.  Liver function testing was within normal limits, 
but the examiner indicated that the veteran would need to be 
on continuing immunosuppressive treatment for the rest of his 
life.  Historically, it was noted that the veteran had had 
two episodes of rejection immediately following 
transplantation in 1988 and one episode in October 1995.  The 
examiner indicated that the veteran was capable of working in 
an office-type job without physical exertion.

The veteran's Social Security Administration (SSA) records 
contain numerous pieces of correspondence from the veteran's 
treating physicians.  It was repeated throughout this 
correspondence that the veteran would be required to take 
immunosuppressive medications for the rest of his life.  It 
was also noted, as to the medications taken by the veteran, 
that Cyclosporine caused the veteran tremors, severe 
headaches accompanied by nausea and vomiting, fluctuations in 
blood pressure, intermittent hypertension, diarrhea, 
continuous heartburn, changes in kidney function, and sinus 
infections.  As to Prednisone, the veteran experienced 
constant gastrointestinal irritation, intermittent 
hypertension, fluid retention, mood swings, and weight gain.  
The Imuran caused the veteran to be constantly fatigued.

Service connection for a depressive disorder, secondary to 
residuals of a liver transplant, was granted in an August 
1999 rating decision.  At that time, it was noted that the 
veteran had difficulties dealing with his liver transplant, 
and he had subsequently developed a depressive disorder.  The 
veteran was also granted entitlement to individual 
unemployability at that time, due to his depression.


III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds that a 100 
percent schedular evaluation is warranted for the veteran's 
hepatic failure, status post liver transplant.

As set forth above, Diagnostic Code 7345 provides for a 60 
percent disability rating where there is evidence of moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
and a 100 percent evaluation where there is evidence of 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or where there are episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy.

Here, as to a 100 percent evaluation, while the Board does 
not find evidence of marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, it does 
find evidence of recurrent disabling episodes of several 
weeks duration, aggregating to three or more times a year, 
which are accompanied by disabling symptoms that require rest 
therapy.  Specifically, the Board notes the veteran's SSA 
records and the correspondence contained therein, which 
indicates that the veteran has tremors, severe headaches, 
nausea and vomiting, fluctuations in blood pressure, 
intermittent hypertension, diarrhea, continuous heartburn, 
changes in kidney function, sinus infections, constant 
gastrointestinal irritation, intermittent hypertension, fluid 
retention, mood swings, weight gain, and that he is 
constantly fatigued, due to the immunosuppressive therapy.  
The Board also notes that the clinical evidence of record 
indicates that the veteran will be on immunosuppressive 
therapy for the rest of his life.  Further, the veteran was 
found to have a depressive disorder, secondary to his liver 
transplant, which because of its severity, prevented the 
veteran from securing or following a substantially gainful 
occupation.

Therefore, in light of the above, the Board finds the 
veteran's current disability picture to be more nearly 
approximate to the schedular criteria required for a 
100 percent evaluation under Diagnostic Code 7345 than that 
required for a 60 percent evaluation.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7.

In reaching this determination, the Board acknowledges the 
various VA examination report notations that indicate that 
the veteran had no complaints, as compared to evidence 
contained in the veteran's SSA records.  However, the Board 
stresses that upon VA examination in June 1998, the veteran 
did report having fatigue, weakness, and depression.  Given 
that the veteran was subsequently found to be entitled to 
individual unemployability, the Board finds the veteran's 
most current reports of fatigue, weakness, and depression, 
when coupled with a lifetime of immunosuppressive therapy, to 
be supportive of a 100 percent evaluation under Diagnostic 
Code 7345.



	(CONTINUED ON NEXT PAGE)



ORDER

A 100 percent disability rating is assigned for the veteran's 
hepatic failure, status post liver transplant, subject to the 
applicable provisions regarding the disbursement of monetary 
funds.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

